Citation Nr: 0524269	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Service connection for right testicular pain, status post 
vasectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for partial medial meniscectomy, right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic suboccipital neuralgia, cervical 
spine.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1983 and from March 1993 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

By way of procedural background, the Board notes that, in 
September 2001, the RO granted service connection for partial 
medial meniscectomy of the right knee and post-traumatic 
right suboccipital neuralgia of the cervical spine, and 
assigned a 10 percent disability rating for each.  Service 
connection was denied for right testicular pain, status post 
vasectomy.  That decision was not appealed by the veteran.

In March 2003, the RO received an additional service medical 
record from the service department.  Therefore, in a March 
2003 rating decision, it re-evaluated the veteran's claims 
that had been service connected in September 2001.  The 
veteran then submitted a notice of disagreement with that 
decision in May 2003, initiating the current appeal.

In January 2005, the Board remanded this claim to clarify the 
veteran's representation.  The veteran was sent a letter in 
January 2005, in which he was requested to clarify his 
preference by submitting a power of attorney designation.  
The veteran did not respond.  Therefore, without an 
appointment of representative of record, the Board must infer 
that the veteran does not have a representative and does not 
desire to have one.  Since the requested procedural 
development has been completed, these claims are properly 
before the Board at this time.



FINDINGS OF FACT

1.  The weight of the probative medical evidence is against a 
finding that the veteran has any current residuals of 
testicular pain, due to an in-service vasectomy.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's partial medial meniscectomy, 
right knee, is characterized by range of motion from 0 to 120 
degrees during periodic flare-ups.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-traumatic right 
suboccipital neuralgia, cervical spine, is characterized by 
forward flexion limited to 20 degrees during periodic flare-
ups.


CONCLUSIONS OF LAW

1.  Right testicular pain, status post vasectomy, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for partial medial meniscectomy, right knee, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic suboccipital neuralgia, cervical 
spine, from August 26, 2001, to September 25, 2003, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2002), 
effective prior to September 26, 2003.

4.  The criteria for an initial evaluation of 20 percent, but 
no higher, for post-traumatic suboccipital neuralgia, 
cervical spine, effective September 26, 2003, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2004), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that a 
vasectomy was performed in June 1995.  Shortly afterward, he 
had some pain in the scrotal region.  In August 1995, the 
veteran was seen for pain in his right testicle area for 
three days.  His June 1995 vasectomy was noted, as was a 
lifting strain four days before the clinic visit.  On 
examination, was a small tender mass on the right superior 
scrotum.  There was discomfort in the suprapubic region.  The 
assessment was hydrocele versus spermatocele.

In December 1995, the veteran complained of lower abdominal 
pain that radiated to his right testicle, for three days.  
The assessment was a groin strain.

In September 1999, the veteran's testicular examination was 
normal.  When examined for separation in April 2001, the 
veteran reported no history of a testicular problem, and his 
examination was not noted to be abnormal.

In August 2001, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran stated that his neck 
bothered him whenever he stretched it.  He stated he was 
status post vasectomy.  There was no hydrocele, no 
varicocele, no epididymitis, and no evidence of spermatocele.  
He said his right testicle was more oblong, but there was no 
evidence of any surgeries or complications so far.  Sometimes 
it hurt, especially when performing a sexual act.

The veteran's right knee was status post partial medial 
meniscectomy.  He was able to sit, stand, walk, and do all 
routine daily activities, but when it came to fast walking, 
motorcycle riding, bicycle riding, long distance car driving, 
sitting, standing, squatting, and standing, he had pain, more 
on the medial aspect of the knee.  There was no locking of 
the knees.  There was some popping and crackling.  Treatment 
was conservative with massage and some over-the-counter 
medication.


With regard to his testicular complaints, the veteran stated 
currently there was no swelling or pain.  It was just oblong, 
and he was somewhat concerned.  He hoped there was no 
problem.  There was no history of any ultrasounds being done 
in the past.  He denied any hematuria, hydroceles, or acute 
pain warranting visits to the emergency room.  There was no 
numbness in the distribution of the ilioinguinal nerve.  The 
examiner noted that, clinically, the way the veteran 
described the function, it was intact.

With regard to his cervical disability, the veteran could 
bend the neck in all directions, but he sometimes had pain in 
the right suboccipital area.  He used massage or over-the-
counter analgesic medication for pain.  He did not take it 
regularly.  There were no complaints of any interscapular 
pain or any pain radiation from the neck distally to the 
upper extremities or vice versa.

On examination, the veteran's posture and gait were within 
normal limits.  His neck was normal, and the thyroid was not 
palpable.  The abdomen was soft, with no rebound or rigidity.  
There was no tenderness.

The scrotum was completely within normal limits.  There was 
no evidence of any varicocele, epididymitis, or hydrocele.  
There were no inguinal hernias.  The ilioinguinal clinical 
findings revealed normal function.  There was normal 
consistency to the testicle when palpated.  There were no 
contractures.  The positioning of the testes and scrotum was 
within normal limits.  The testicular sensation had normal 
pain as expected.  There was no inflammation or marked pain, 
especially on the right testicular area.

Examination of the spine showed the thoracic and lumbar were 
normal.  Cervical spine forward flexion was 0 to 30, 
extension was 0 to 30, lateral bending was 0 to 30, and 
rotation was 0 to 35.  These degrees were within normal 
limits.  There was no pain radiation, but when stress was 
applied in flexion, extension, lateral bending, and 
especially rotation to the right side and bending to the 
right side, the veteran complained of pain in the right 
suboccipital area just one inch below the suboccipital area.  
There were no nodules palpable.  There was minimal tightness.

With applied pressure, the veteran complained of pain rated 2 
out of 10.  When there was a sudden strain, it could go up to 
4 out of 10.  It remained pretty well localized and gradually 
subsided by massage or taking the over-the-counter analgesic 
medications.  Interspinous and spinous areas were normal.  
Otherwise, the paraspinal area did not reveal any tenderness.  
The suprascapular area and the neck web space were 
functionally intact.  There was no winging of the scapulas.  
There was normal function.  There were no trigger zones 
located, except the one mentioned.

In both lower extremities, straight leg raising was negative.  
The knee, medial hamstring, and ankle jerks were present and 
symmetrical.  Extension of the right knee was just to 0 
degrees.  It was difficult to go to the extension 0 to 5 
because of pain, which was more diffuse on the medial side of 
the knee.  Flexion of the knee was 0 to 140 degrees.  Medial 
and lateral stability was normal.  The medial joint line 
tenderness was in the range of 2 or 3 out of 10 depending on 
the pressure applied.  Lachman and McMurray tests were 
negative, but with any stress applied to the knee in flexion 
or even in extension, the veteran complained of knee pain on 
the medial aspect.  There was no locking.  The popliteal 
fossa was normal.  The tibial tuberosity, supra- and infra-
patellar tendon sites, and hamstring attachment sites were 
within normal limits.  Strength of quadriceps was full 
bilaterally.

The examiner noted that, in the case of flare-ups, the right 
knee would extend just to 0 degrees and flex to 120 degrees.  
In the case of flare-ups, the cervical spine forward flexion 
would be 0 to 20 degrees, extension was 0 to 20 degrees, 
lateral bending was 0 to 20 degrees, and rotation was 0 to 30 
degrees bilaterally.  This was mainly because of the post-
traumatic suboccipital right-sided episodic pains.

The diagnoses were right knee medial partial meniscectomy, 
residual pain, recurrent episodic; right testicular pain, 
status post vasectomy, etiology unclear; and cervical spine 
post-traumatic right suboccipital neuralgia, recurrent 
episodic.



II.  Analysis
 
A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was issued in September 2001, and 
complete VCAA notice was issued in January 2005.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a January 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2003 statement of the case (SOC) and June 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection and increased ratings.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the August 2003 SOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Right Testicle

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed right 
testicular pain, status post vasectomy is not included in 
this presumption.

The veteran has claimed that he had a vasectomy in service, 
and now has residuals of that procedure.  Indeed, the 
veteran's service medical records show he underwent a 
vasectomy in June 1995, while he was on active duty.  It was 
also shown that he had some abdominal and testicular pain in 
August and December 1995.  However, there are no records 
after December 1995, either in service or post-service, that 
show the veteran had any lasting residuals from his 
vasectomy.  Indeed, his examination on separation was normal, 
and the veteran did not report any history of residuals upon 
separation in April 2001.

Furthermore, the veteran was afforded a VA examination in 
August 2001, and no residuals of the veteran's vasectomy were 
found or reported as symptoms.  Without any current residuals 
or a disability from the veteran's in-service vasectomy, 
service connection cannot be granted.  In this instance, that 
requirement for service connection is not met.  Therefore, 
the Board cannot find in favor of the veteran.

With regard to the assertions of the veteran that he 
currently has residuals from a vasectomy he underwent in 
service, the Board certainly respects his right to offer his 
opinion, but he is not deemed competent to present evidence 
as to diagnosis, medical etiology, or causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, and given the negative evidence summarized above, 
the Board finds that the probative weight of the negative 
evidence exceeds that of the positive.  Therefore, 
entitlement to service connection for right testicular pain, 
status post vasectomy must be denied.  Gilbert, 1 Vet. App. 
at 49.

C.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1.  Right Knee

The veteran's right knee disability is currently rated 10 
percent disabled under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5259 (2004).  Under that code, 
cartilage, semilunar, removal of, symptomatic warrants a 10 
percent disability rating.  Id.  This is the only evaluation 
available under this code.  Therefore, the veteran cannot be 
rated higher than 10 percent for his right knee, under DC 
5259.

In an effort to afford the veteran the highest possible 
rating, the Board has evaluated his disability under all 
potentially applicable diagnostic codes.

38 C.F.R. § 4.71a, DC 5256 is not for application, because 
the veteran has never been diagnosed with ankylosis of the 
knee, nor has he ever complained of the inability to move his 
knee.

On examination in August 2001, the physician specifically 
stated that findings were normal upon testing for lateral and 
medial instability.  Therefore, 38 C.F.R. § 4.71a, DC 5257, 
is not for application.

38 C.F.R. § 4.71a, DC 5258, is not for application, because 
the veteran was not found to have dislocated cartilage, nor 
was there any evidence of locking or effusion into the joint.

Under 38 C.F.R. § 4.71a, DC 5260 (2004), limitation of 
flexion of the leg is rated noncompensable (0 percent) when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  His VA examination shows that the 
veteran had flexion of his knee to 140 degrees.  Furthermore, 
the examiner opined that when considering the criteria 
required under DeLuca, supra, the veteran's flexion would be 
limited only to 120 degrees, far from that needed for a 
compensable rating under this code.  Therefore, even 
considering the effects of pain on use and during flare-ups, 
and the other factors addressed in DeLuca, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee.  See 38 C.F.R. §§ 4.40, 4.45.  Therefore, 
an increased rating under DC 5260 is not warranted.

Under 38 C.F.R. § 4.71a, DC 5261 (2004), limitation of 
extension of the leg warrants a noncompensable rating when 
limited to 5 degrees, a 10 percent rating when limited to 10 
degrees, a 20 percent rating when limited to 15 degrees, a 30 
percent rating when limited to 20 degrees, a 40 percent 
rating when limited to 30 degrees, and a 50 percent rating 
when limited to 45 degrees.  The veteran's August 2001 
examination report shows his extension was just to 0 degrees, 
with some difficulty between 0 and 5 degrees because of pain.  
In order for the veteran to be awarded an increased rating 
for his right knee, his extension would have to be limited to 
15 degrees.  Even taking into account the veteran's flare-ups 
and the requirements of DeLuca, supra, the examiner noted 
that the veteran's extension would only be limited to 0 
degrees.  Therefore, an increased rating is not warranted 
under DC 5261.

Finally, the Board notes that 38 C.F.R. § 4.71a, DC 5262 
(2004), is not for application because the veteran has never 
been diagnosed with impairment of his tibia and fibula.

Consequently, the Board finds that the evaluation assigned by 
the RO adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an evaluation in excess 
of 10 percent for partial medial meniscectomy, right knee, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

2.  Cervical Spine

The veteran is currently rated as 10 percent disabled by his 
post-traumatic suboccipital neuralgia, cervical spine.

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule which addresses spinal 
disease, including intervertebral disc syndrome, at DC 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235-5243).  These changes became effective on 
September 26, 2003.  They were promulgated, in part, for 
purposes of updating the Rating Schedule with current medical 
terminology and unambiguous criteria to reflect medical 
advances since last reviewed.  Because the veteran has never 
been diagnosed with intervertebral disc syndrome, the 
revisions that became effective September 23, 2002, are not 
for application.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new rating criteria, and 
the veteran was made aware of the changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's cervical spine disability was rated 10 percent 
disabled in September 2001 under the criteria of 38 C.F.R. 
§ 4.71a, 5290 (2002).  Under that diagnostic code, limitation 
of motion of the cervical spine is rated 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.

The Board has thoroughly reviewed the veteran's medical 
records and cannot find that the veteran's motion of the 
cervical spine was ever limited to a moderate degree.  
Indeed, his August 2001 VA examination report shows his 
forward flexion, extension, and lateral bending were only 
limited to 30 degrees.  Normal range of motion of the 
cervical spine is flexion and extension to 45 degrees and 
lateral flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
V (2004).  Therefore, while the veteran was shown to have 
some limitation of motion of his cervical spine in August 
2001, it did not rise to the level of severe, to warrant an 
increased rating under DC 5290.

Even taking into account the requirements of DeLuca, supra, 
the Board finds that the examiner indicated that during 
flare-ups, the veteran's cervical flexion, extension, and 
lateral bending would only be limited to 20 degrees, and his 
rotation would be limited to 30 degrees.  While this shows a 
small amount of increased limitation of motion, it still does 
not rise to the level of moderate limitation of motion of the 
cervical spine.  Therefore, an increased rating is not 
warranted on that basis.

In an effort to afford the veteran the highest possible 
disability rating under the regulations in effect prior to 
September 26, 2003, the Board has considered all other 
cervical spine diagnostic codes.  However, the veteran has 
never been diagnosed with ankylosis of the cervical spine.  
Therefore, 38 C.F.R. § 4.71a, DC 5287 (2003) is not for 
application.  Furthermore, the veteran was never diagnosed 
with fracture of the vertebra, complete bony fixation of the 
spine, intervertebral disc syndrome, or lumbosacral strain 
associated with his cervical strain.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5293, 5295 (2003) are not for 
application.

Effective September 26, 2003, the revised regulations provide 
as follows:

General Rating Formula for Diseases and Injuries 
of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;


50% Unfavorable ankylosis of the entire 
thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the 
entire cervical spine

20% Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the height

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.


Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

In applying these rating criteria, the Board finds that while 
the veteran's cervical spine flexion was measured at 30 
degrees, the examiner opined that it would be limited to 20 
degrees during flare-ups.  Therefore, taking into account the 
requirements of DeLuca, supra, and considering the benefit-
of-the-doubt doctrine, the Board finds that the veteran's 
cervical spine disability warrants a 20 percent disability 
rating under the revised criteria, effective September 26, 
2003.  A higher, 30 percent disability rating is not 
warranted because the veteran's cervical spine has never been 
shown to be limited to 15 degrees or less.

3.  Conclusion

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in April 2001, has his partial 
medial meniscectomy, right knee been more disabling than as 
currently rated under this decision.  Further, in the present 
decision, the Board has assigned a staged rating for the 
veteran's post-traumatic suboccipital neuralgia, cervical 
spine.




ORDER

Service connection for right testicular pain, status post 
vasectomy, is denied.

An initial evaluation in excess of 10 percent for partial 
medial meniscectomy, right knee, is denied.

An initial evaluation in excess of 10 percent for post-
traumatic suboccipital neuralgia, cervical spine, from August 
26, 2001, to September 25, 2003, is denied.

An initial evaluation of 20 percent for post-traumatic 
suboccipital neuralgia, cervical spine, effective September 
26, 2003, is granted, subject to the laws and regulations 
governing the payment of monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


